UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4936
CLARENCE JEFFERSON, a/k/a Moby,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-00-221)

                      Submitted: June 29, 2001

                       Decided: July 18, 2001

      Before WILLIAMS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

David R. Lett, Richmond, Virginia, for Appellant. Kenneth E. Mel-
son, United States Attorney, John S. Davis, Assistant United States
Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. JEFFERSON
                               OPINION

PER CURIAM:

   Clarence Jefferson was convicted by a jury of distributing crack
cocaine, 21 U.S.C.A. § 841(a) (West 1999) (two counts), carrying a
firearm during and in relation to a drug trafficking crime, 18 U.S.C.A.
§ 924(c) (West 2000), and being a felon in possession of a firearm,
18 U.S.C.A. § 922(g) (West 1999), and sentenced to 300 months
imprisonment. Jefferson appeals, claiming that the evidence was
insufficient to support the § 924(c) conviction.

   The evidence, viewed in the light most favorable to the govern-
ment, United States v. Burgos, 94 F.3d 849, 854 (4th Cir. 1996) (en
banc), established the following. On December 8, 1997, a confidential
informant arranged to make a controlled purchase of crack cocaine
from Jefferson at the home of Jefferson’s girlfriend, Beverly Tibbs.
When Jefferson arrived, he had a handgun plainly visible, tucked into
the waistband of his pants. Jefferson left the house to pick up the
cocaine and when he returned, he placed the gun on the kitchen table
and carried on a short discussion with Tibbs regarding the phone bill.
He then sold to the informant a sixteenth of an ounce of crack cocaine
for $100.

   To sustain a conviction under § 924(c), the Government must prove
that the defendant: (1) used or carried a firearm and (2) did so during
and in relation to a drug trafficking offense. United States v. Mitchell,
104 F.3d 649, 652 (4th Cir. 1997). Jefferson was indicted and con-
victed only under the carry prong of the statute.

   This court has defined "carry" as "knowing possession and bearing,
movement, conveyance, or transportation of the firearm in some man-
ner." Id. at 653; see also Muscarello v. United States, 524 U.S. 125,
139 (1998). "A firearm is carried ‘in relation to’ a drug trafficking
offense if it has ‘some purpose or effect with respect to the drug traf-
ficking crime’ and if its presence was not ‘the result of accident or
coincidence.’ . . . The firearm must facilitate, or potentially facilitate,
the drug trafficking offense." Mitchell, 104 F.3d at 654 (quoting Smith
v. United States, 508 U.S. 223, 238 (1993)).
                      UNITED STATES v. JEFFERSON                      3
   We find that there was ample evidence to support a finding that
Jefferson "carried" the weapon in relation to the drug deal. See Bailey
v. United States, 516 U.S. 137, 146 (1995) (carry prong applies "when
an offender keeps a gun hidden in his clothing throughout a drug
transaction"); see also United States v. Lipford, 203 F.3d 259, 266
(4th Cir. 2000) ("[I]t is enough for § 924(c)(1) purposes if the firearm
was present for protection or to embolden the actor.") (citing Mitchell,
104 F.3d at 654).

   Accordingly, we affirm Jefferson’s conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid in the decisional process.

                                                           AFFIRMED